DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 8, 17, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puerini (US 20150012396 A1).
Regarding claim 1, Puerini discloses:
1. A system for checking out an item, the system comprising: a gateway (fig. 2 system as a whole including computing resources, network and sensors) defining a sensing area (fig. 1 storage area and transition area) and separating an outside area (fig. 1 transition area and see paragraph 29 parking lot which is outside) and an inside area for storing the item (fig. 1 storage area), the gateway having:
	one or more presence sensors (fig. 2 208 214 216) configured to detect when a patron and the item have entered the sensing area from the inside area (fig. 5 determining if item is picked), and when the patron and the item have left the sensing area to the outside area (fig. 8 user with item moves into transition area), and

	an inventory management unit connected to the gateway and configured to: identify the patron based on the patron identification, identify the item based on the item identification, and update a database when the patron and the item have left the sensing area to the outside area to indicate that the patron has checked out the item (paragraph 17 The transition of the items may be done automatically and without any affirmative input or delay to the user. For example, if the user is purchasing items from a retail location, rather than the user having to stop and "check out" with a cashier, teller or automated check station, because the picked items are already known and identified on an item identifier list associated with the user, the user may simply exit the retail location with the items. The exit of the user will be detected and, as the user passes through the exit (transition area), the user, without having to stop or otherwise be delayed, will automatically be charged a fee for the items (the items are transitioned to the user)).

Regarding claim 2, Puerini discloses:
2. The system of claim 1, wherein the one or more presence sensors include an outside presence sensor located proximal to the outside area and an inner presence sensor located proximal to the inside area (fig. 2 and fig. 1 sensors are located in positions sufficiently proximate to determine picking in storage area and movement to transition 

Regarding claim 3, Puerini discloses wherein the one or more presence sensors are at least one of a photoelectric sensor, a motion sensor, a camera, a heat sensor, or a laser sensor (paragraph 18 camera).

Regarding claim 4, Puerini discloses wherein the one or more identification sensors are at least one of an RFID antenna, a Bluetooth antenna, or a Wi-Fi antenna (paragraph 42 RFID and Bluetooth readers).

Regarding claim 7, Puerini discloses
7. The system of claim 1, further comprising a camera located proximate to the sensing area and configured to detect image data, and wherein the inventory management unit is configured to store image data of the patron and the item when the patron and the item are within the sensing area (paragraph 31 capture images of user and item) and the inventory management unit is unable to identify the item (fig. 6 there are circumstances where item cannot be identified).

Regarding claim 8, Puerini further discloses:


Claim 17 is rejected for the same reason as claim 1.
Claim 19 is rejected for the same reason as claim 7.
Claim 20 is rejected for the same reason as claim 8.

Claim(s) 9-12, 15, 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramoji (US 10268984 B1).
Regarding claim 9, Ramoji discloses:
9. A system for checking in an item, the system comprising:
	a gateway (fig. 13 system including Input/output sensors column 6 35-40 As discussed further below with respect to FIG. 2, a drop location may include multiple input (e.g., cameras, load cells, pressure sensors)) defining a sensing area (fig. 1B return locations 168) and separating an outside area (fig. 1A transition area) and an inside area for storing the item (fig. 1B storage locations), the gateway having:
	one or more presence sensors configured to detect when a patron and the item have entered the sensing area from the outside area (column 6 38-45 As discussed further below with respect to FIG. 2, a drop location may include multiple input (e.g., cameras, load cells, pressure sensors, microphones, dimensioning system) and/or output components (e.g., displays, speakers, haptic output) for use in identifying a user that places an item at the drop location as well as identifying a placed item.), and when 
	one or more sensors configured to detect a patron identification associated with the patron and an item identification associated with the item when the patron and the item are within the sensing area (RFID reader can be used to detect item see fig. 10 and also user see column 14 25-27);
	an inventory management unit connected to the gateway and configured to: identify the patron based on the patron identification (fig. 5 502), identify the item based on the item identification (fig. 6), and update a database when the patron and the item have left the sensing area to the inside area to indicate that the patron has checked in the item (fig. 5 512).

Regarding claim 10, Ramoji discloses wherein the one or more presence sensors include an outside presence sensor located proximal to the outside area and an inner presence sensor located proximal to the inside area, and the one or more presence sensors are configured to detect when the patron moves from the outside area, to the sensing area, and to the inside area based on a triggering sequence of the inner presence sensor and the outer presence sensor (fig. 1A/B there are areas that aren’t the drop area, the user is tracked throughout the facility by multiple cameras, column 14 24-27 The location of the user may be monitored as the user moves through the materials handling facility, thus respective sensors can be considered to be inner/outer).

claim 11, Ramoji discloses wherein the one or more presence sensors are at least one of a photoelectric sensor, a motion sensor, a camera, a heat sensor, or a laser sensor (column 6 34-45 As discussed further below with respect to FIG. 2, a drop location may include multiple input (e.g., cameras, load cells, pressure sensors, microphones, dimensioning system) and/or output components (e.g., displays, speakers, haptic output) for use in identifying a user that places an item at the drop location as well as identifying a placed item(.

Regarding claim 12, Ramoji discloses wherein the one or more identification sensors are at least one of an RFID antenna, a Bluetooth antenna, or a Wi-Fi antenna (column 8 line 1 RFID antenna).

Regarding claim 15, Ramoji discloses further comprising a camera located proximate to the sensing area and configured to detect image data, and wherein the inventory management unit is configured to store image data of the patron and the item when the patron and the item are within the sensing area (column 11 20-26 For example, one or more a cameras 250 may be positioned to capture images of an item placed on the item placement shelf 205 and/or images of the user placing the item on the item placement shelf 205), when the inventory management unit is unable to identify the item (see fig. 7 714 No branch, sometimes item cannot be identified).

claim 16, Ramoji discloses  further comprising a camera located proximate to the sensing area and configured to detect image data, and wherein the inventory management unit is configured to store image data of the patron and the item when the patron and the item are within the sensing area (column 11 20-26 For example, one or more a cameras 250 may be positioned to capture images of an item placed on the item placement shelf 205 and/or images of the user placing the item on the item placement shelf 205), when the database indicates that the item had not been checked out (column 19 55-57 item status=returned is equivalent to status of not being checked out).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puerini in view of Parker (US 9230250 B1).
Regarding claim 5, Puerini discloses presence and identification sensors, but fails to disclose them being on a vertical structure and horizontal structure respectively that are connected. However Parker discloses monitoring equipment for a similar purpose mounted on ceilings and walls (column 27 45-67). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Puerini by having rfid readers and cameras mounted on ceilings and walls. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Puerini discloses mounting of sensors but fails to disclose the claimed mounting structure arrangement. However Parker discloses ceilings and walls can be used. One of ordinary skill in the art could have applied any arbitrary mounting structure for sensors. Note that a ceiling is a horizontal structure and it is connected to walls which can be considered to be vertical structures.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puerini in view of Burry (US 20130243260 A1)
Regarding claim 6, Puerini discloses further comprising a camera located proximate to the sensing area and configured to detect image data, and wherein the inventory management unit is configured to store image data of the patron and the item when the patron and the item are within the sensing area (paragraph 31 capture images of user and item), but fails to disclose this being when the inventory management unit is unable .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramoji in view of Parker (US 9230250 B1).
Regarding claim 5, Ramoji discloses presence and identification sensors, but fails to disclose them being on a vertical structure and horizontal structure respectively that are connected. However Parker discloses monitoring equipment for a similar purpose mounted on ceilings and walls (column 27 45-67). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Ramoji by having rfid readers and cameras mounted on ceilings and walls. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Ramoji discloses mounting of sensors but fails to disclose the claimed mounting structure arrangement. However Parker discloses ceilings and walls can be used. One of ordinary skill in the art could have applied any arbitrary mounting structure for sensors. Note that a ceiling is a horizontal structure and it is connected to walls which can be considered to be vertical structures.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramoji in view of Burry (US 20130243260 A1)
Regarding claim 14, Ramoji discloses a camera located proximate to the sensing area and configured to detect image data, and wherein the inventory management unit is configured to store image data of the patron and the item when the patron and the item are within the sensing area (column 11 20-26 For example, one or more a cameras 250 may be positioned to capture images of an item placed on the item placement shelf 205 and/or images of the user placing the item on the item placement shelf 205), but fails to disclose this being when the inventory management unit is unable to identify the patron. However Burry discloses identifying individuals based on facial recognition and storing images of the individual for manual review if they cannot be identified (paragraph 11). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Ramoji by using facial recognition for identifying individuals and storing images when a person cannot be identified. The motivation for the combination is “high accuracy results” (paragraph 11).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puerini in view of Ramoji.
Regarding claim 18, Puerini fails to disclose and Ramoji discloses:

	detecting when a patron and the item have entered the sensing area from the outside area (column 6 38-45 As discussed further below with respect to FIG. 2, a drop location may include multiple input (e.g., cameras, load cells, pressure sensors, 
	detecting a patron identification associated with the patron and an item identification associated with the item when the patron and the item are within the sensing area (RFID reader can be used to detect item see fig. 10 and also user see column 14 25-27);
	identifying by the inventory management unit, the patron based on the patron identification (502)
	identifying, by the inventory management unit, the item based on the item identification (fig. 6);
	detecting when the patron and the item have left the sensing area to the inside area (fig. 5 determine if item is placed or not, column 14 24-27 The location of the user may be monitored as the user moves through the materials handling facility), and
	updating by the inventory management unit a database when the patron and the item have left the sensing area to the inside area to indicate that the patron has checked in the item (fig. 5 512).

It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Puerini by using drop areas to handle returns. The motivation for the combination is to facilitate returns (column 1 15-25).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shah (US 10699223 B1) discloses a facility with camera-based tracking of users/items. Karani (US 20160349352 A1) discloses RFID based asset tracking. Kumar (US 20150019391 A1) discloses camera/sensor based tracking of users/items. Calman (US 20140279713 A1) discloses automatic rental based on tracking of a user's phone. Blust (US 8036774 B2) discloses a system for facilitating vending and then a subsequent return. Brown (US 7267262 B1) discloses a system for checkout and return of items. Hoblit (US 20050289032 A1) discloses a system for tracking return of items. NPL Abdel-Nady discloses technology for tracking objects. NPL Bishop gives an overview of conventional autonomous checkout technology.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687